Mb. Justice Hutchison
delivered the opinion of the court.
Smallwood Brothers brought suit iu a municipal court for $405.24 as a balance due on a promissory note, with interest thereon at 12 per cent and a reasonable attorney’s fee in accordance with a stipulation contained in the note. The District Court on appeal sustained a demurrer to the complaint for want of jurisdiction in the municipal court.
The jurisdiction of municipal courts is limited to the amount of $500 including interest. (Comp. St. 1911, section 1173.) In the instant case, the accrued interest at the time of filing the complaint amounted to less than $30. This added to the balance due on principal left a liberal margin for the fixing of a reasonable attorney’s fee within the jurisdictional - amount. The judgment of the municipal court was for $405.24, with interest and costs. If $50, or more had been added thereto as a reasonable attorney’s fee, the total amount would still had been well within the jurisdiction of the court. It could hardly he contended, by defendants at least, that 10 per cent of the amount in controversy is not enough to pass as a reasonable attorney’s fee.
The prayer was for a judgment in the sum of $405.24, *659with interest, costs and attorney’s fees. Such a prayer when contained in a complaint filed in a municipal court, should be construed as a request for the allowance of a fee which, when added to the principal, plus interest and costs, will not exceed the jurisdictional amount.
The judgment appealed from must be reversed, the demurrer overruled, and the case remanded for further proceedings not inconsistent herewith.